Opinion by
Johnson, J.
In accordance with stipulation of counsel that the merchandise consists of decorative after-dinner cups and saucers the same in all material respects as those the subject of United States v. The Baltimore & Ohio R.R. Co. a/c United China & Glass Company (47 C.C.P.A. 1, C.A.D. 719), the merchandise was held dutiable as follows: (a) The items entered, or withdrawn from warehouse, for consumption prior to September 10, 1955, at 50 cents per dozen, but not less than 45 percent nor more than 70 percent ad valorem, under paragraph 212, as modified by the General Agreement on Tariffs and Trade (T.D. 51802), supplemented by Presidential proclamation (T.D. 51909), and (b) all items entered, or withdrawn from warehouse, for consumption on and after September 10, 1955, at 45 percent under said paragraph, as modified by the Japanese Protocol to the General Agreement on Tariffs and Trade (T.D. 53865), supplemented by Presidential proclamation (T.D. 53877).